DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered. 3. Applicant's arguments and amendments to the claims presented in the reply of 13 December 2021 have been fully considered but do not place the application in condition for allowance. 
Election/Restrictions
4. In the reply of 13 December 2021, Applicant elected, without traverse, Group I and methods of detecting IGF2BP1.
	However, in the Office action of 08 September 2021, the examiner indicated that Groups 1 (IGF2BP1) and 2 (TNFRSF12A) had been rejoined in view of the original election of the combination of IL2RA, IGF2BP1 and TNFRSF12A.
	That is, the prior Office action stated: 
“Since Applicant originally elected the combination of IGF2BP1 and TNFRSF12A and IL2RA, in the interest of compact prosecution, the patentably distinct inventions of 
Accordingly, the status identifiers for claims 27 and 34 are not correct since these claims should be listed as “(Currently Amended)”.            
Claim Status
5. 	Claims 10, 18, 27, 34 and 38 are pending.
	Claim 38 is withdrawn from consideration as being directed to a non-elected invention.
	Claims 10, 18, 27 and 34 have been examined herein.
Maintained / Modified Claim Rejections - 35 USC § 112 - Enablement
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 18, 27 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods for treating a gastrointestinal disorder selected from the group consisting of ileocolitis, 
obtaining a biological sample from the colon or ileum of the child by ileocolonoscopy; 
immediately storing the biological sample in an RNA stabilizer solution; 
freezing the biological sample within 48 hours;
measuring the level of IGF2BP1 or TNFRSF12A RNA transcripts in the biological sample; 
determining that the child has or is at an increased risk of having the gastrointestinal disorder based on the detection of an increase in the level of IGF2BP1 RNA transcripts or TNFRSF12A RNA transcripts in a sample from the colon of the child as compared to a control level, or an increase in the level of IGF2BP1 RNA transcripts or a decrease in the level of TNFRSF12A RNA transcripts in a sample from the ileum of the child, as compared to a control level; and 
administering a treatment for the gastrointestinal disorder to the child determined to have the gastrointestinal disorder or at increased risk of having the gastrointestinal disorder, 
does not reasonably provide enablement for the claimed methods wherein the deviation of a decrease in the level of IGF2BP1 RNA transcripts as compared to a control level is indicative that the child has the recited gastrointestinal disorder or methods wherein the deviation of a decrease of TNFRSF12A in a colon sample or an increase in TNFRSF12A RNA transcripts in an ileum sample is indicative that the child has the recited gastrointestinal disorder. The specification does not enable any person 
This rejection was previously presented in the Office action of 11 March 2021 and is maintained for the reasons set forth therein.Response to Remarks:
It is first noted that those aspects of the prior rejection as they pertained to detecting the presence of IGF2BP1 and TNFRSF12A per se or detecting IGF2BP1 or TNFRSF12A proteins in the samples have been obviated by the amendment to the claims to recite measuring IGF2BP1 and TNFRSF12A RNA transcripts. 
In the reply, Applicant states that the claims have been amended to recite that a deviation from a control level for the TNFRSF12A RNA transcripts indicates that the child has or is at risk of having a gastrointestinal disorder. 
However, the specification does not teach that any deviation (i.e. either an increase or a decrease) in the level of the IGF2BP1 and TNFRSF12A RNA transcripts in either the sample from the colon or the sample from the ileum sample, as compared to a control, is indicative that the child has or is at risk of having the gastrointestinal disorder.
The specification states [0159]:
“Quantitative real-time PCR was used to validate representative transcripts that showed differential expression, by microarray, from terminal ileum and colonic tissue in ASDIC tissues compared to control tissues. For these assays, six paired RNAs (one TI and one colonic RNA sample) from ASDIC cases and six paired RNAs from the control individuals were used as representative samples for PCR. Twelve differentially-expressed transcripts were chosen from the 178 DETs listed in Table 9 for validation. Of these twelve transcripts, six (IL2RA, TXLNG2P, RPS4Y1, RPS4Y2, ZFY, and IGF2BP1) were up-regulated in both the TI and colon, five (AMPD1, SCGB2A1, INSL5, NTS, and KCTD4) were down-regulated in both tissues and one transcript (TNFRSF12A) was up-regulated in colonic tissue and down-regulated in the terminal ileum.”
IC whereas IGF2BP1 is increased in both colonic tissue and terminal ileum tissue of children with chiASDIC.  See also Table 6. Applicant’s response does not point to where the specification teaches that both an increase and a decrease of IFG2BP1 and TNFRSF12A RNA transcripts, and thereby any deviation from any control level (as recited in the claims), indicates that the child has or is at risk of developing the gastrointestinal disorder.. 
Priority
7. Claims 18 and 34 are entitled to the filing date of International Application PCT/US14/15144, filed February 6, 2014. A claim as a whole is assigned an effective filing date rather than the subject matter within a claim being assigned individual effective filing dates. See e.g. Studiengelsellschaft Kahle m.b.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997).  U.S. Application 61/761,510 does not provide support for the presently claimed methods of treating the gastrointestinal disorder in the human child by administering corticosteroids, dietary restrictions, immune-suppressants, antibiotics and/or probiotics.
Response to Remarks:
	In the reply, Applicant states that the claims are “entitled to the priority date of U.S. Provisional Patent Application No. 61/761,510 (“the ‘510 application”), which was filed on Feb 6, 2013 and which specifically discloses (on page 33 of the application as 
	However, the ‘510 application does not teach a method of treating a gastrointestinal disease in a child having ASD, after measuring the levels of IGF2BP1 or TNFRSF12A RNA transcripts by administering dietary restrictions, corticosteroids, antibiotics, probiotics, and/or immune-suppressants. Nor does the ‘510 application clearly teach that a treatment for ASDGI includes dietary restrictions, corticosteroids, antibiotics, probiotics, and/or immune-suppressants.
Rather, the provisional application states that:
“Additional factors known to influence human intestinal mucosal gene expression include, but are not limited to, age, gender, ethnicity, prescription medications, diet, and dietary supplements. The variety of diets, medications, and nutritional supplements in the ASD-GI group is depicted in Table 7. For the most part ASD-GI children were on a diet that restricted ingestion of both gluten and casein, and in some instances also soy, whereas individuals in the control groups were not on restrictive diets. In addition, food auto-restriction, a common feature in autism, serves to further limit the variety of foods to which the bowel mucosa is exposed and could potentially impact mucosal gene expression. None of the ASD“ cases in this study were receiving medications known to impact inflammatory processes of the intestinal mucosa for at least four weeks prior to obtaining the biopsies. This includes NSAIDS, H2 blockers, proton pump inhibitors, corticosteroids, antibiotics, probiotics, and immune-suppressants.” (Emphasis added).

	Thus the ‘510 application teaches that the children in which IGF2BP1 or TNFRSF12A RNA transcripts were measured did not receive any treatments that could impact inflammatory processes or alter intestinal mucosal gene expression, and thus impact the levels of the RNA transcripts measured. This is distinct from teaching that ASD children with GI are treated by administering dietary restrictions, corticosteroids, antibiotics, probiotics, and/or immune-suppressants.


Maintained / Modified Claim Rejections – 35 USC § 102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 18 and 34 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Walker et al (PLoS One. 08 March 2013. 8(3): e58058; cited in the IDS).
	Walker et al teaches a method comprising detecting IGF2BP1 and TNFRSF12A RNA levels in a biological sample obtained from a child having ASD, wherein the biological sample is a colon or ileum tissue sample (p. 2, col. 2 to p. 3, col. 1). Walker teaches that IGF2BP1 RNA transcript levels were elevated in both colonic tissue and terminal ileum, and TNFRSF12A RNA transcript levels were increased in colonic tissue 
	In the method of Walker, the biological sample is immediately stored in the RNA stabilizer solution of “RNA later” and then frozen within 24 to 48 hours (p. 11, col 2). 
	Thus, Walker teaches a method of diagnosing a gastrointestinal disorder in a subject, the method comprising obtaining a biological sample from the colon or ileum of a child having ASD by ileocolonoscopy, storing the biological sample in RNA stabilizer solution; freezing the biological sample within 48 hours; and measuring the level of IGF2BP1 and TNFRSF12A RNA transcripts, wherein the presence of a deviation from a control level for IGF2BP1 and TNFRSF12A indicates that the subject has or is at risk of having a gastrointestinal disorder.
	Walker further teaches that the majority of the ASD-GI children in which the IGF2BP1 and TNFRSF12A RNA levels were measured were on a diet that restricted ingestion of both gluten and casein (p. 10, col. 1).
Thereby, the method of Walker is one that comprises the steps of measuring the level of IGF2BP1 and TNFRSF12A RNA transcripts in a colon or ileum sample of a human child with ASD and administering a treatment of a restricted diet to the human child with ASD and who also has the gastrointestinal disorder. Note that the present claims do not require that the measuring and administering steps are performed in any particular order. Since Walker teaches methods that comprise the measuring and administering steps recited in the claims, Walker anticipates the claimed methods.
That is, since claims 18 and 34 define the treatment for ASD as a restrictive diet and Walker teaches that the children with ASD-GI are treated with a restrictive diet, the 
Response to Remarks:
In the reply, Applicants state that Walker is not prior art to the claimed invention because the present claims have priority to the filing date of provisional application 61/761,510 which antedates the publication of Walker.
This argument is not persuasive because, as discussed above, the present claims are not entitled to priority to the provisional application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CARLA J MYERS/Primary Examiner, Art Unit 1634